*337ORDER
PER CURIAM.
Brian Brace-Bey appeals the judgment of conviction for burglary in the second degree. He challenges the sufficiency of the state’s evidence against him and the circuit court’s refusal to give him a new appointed counsel. He also claims that the circuit court erred in denying him a new trial because of newly-discovered evidence and in classifying him as a Class X offender. We find no merit to his claims. Discerning no jurisprudential value in publishing an opinion, we issue this summary order affirming the circuit court’s judgment. Rule 30.25(b).